Case: 13-12084    Date Filed: 12/17/2013   Page: 1 of 6


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12084
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:12-cv-00091-TWT



AVERY LAMAR MILLER,
                                                             Plaintiff-Appellant,


                                    versus

SHERIFF,
DEPUTY SHERIFF JOHN DOE,
                                                          Defendants-Appellees.

                       ________________________

                Appeals from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                             (December 17, 2013)

Before CARNES, Chief Judge, HULL and JORDAN, Circuit Judges.

PER CURIAM:
                  Case: 13-12084        Date Filed: 12/17/2013       Page: 2 of 6


       The plaintiff in this appeal, Avery Lamar Miller, is a prisoner in the custody

of the State of Georgia. Proceeding pro se, he brought this case under 42 U.S.C.

§ 1983 against Gwinnett County Sheriff R.L. “Butch” Conway 1 for an alleged

violation of his constitutional right of access to the courts. 2 At the close of

discovery, Sheriff Conway moved for summary judgment in both his individual

and official capacities, which the district court granted. Miller now appeals.

                                                  I.

       On September 2, 2009, Miller filed a petition seeking a writ of habeas

corpus in Georgia state court stemming from his October 2008 conviction for

possession of cocaine.           He raised several grounds for relief in that petition,

including allegations that (1) he had been illegally detained by Gwinnett County

police, (2) the police had illegally searched his room without a search warrant or

his consent, (3) he had received ineffective assistance of counsel, (4) he had

entered his guilty plea under duress after being threatened by a Gwinnett County

deputy sheriff, and (5) the prosecution had deliberately suppressed exculpatory

evidence. The State moved to dismiss Miller’s petition, and he filed an objection


       1
           Miller sued Sheriff Conway in both his individual and official capacities.
       2
          The magistrate judge screening Miller’s initial complaint pursuant to 28 U.S.C.
§ 1915A interpreted it as also asserting a violation of Miller’s Eighth Amendment rights. The
magistrate judge’s report and recommendation suggested that the district court should allow
Miller’s access-to-courts claim to proceed but dismiss his Eighth Amendment claim. Miller did
not object to the report and recommendation, and the district court adopted it.


                                                  2
               Case: 13-12084    Date Filed: 12/17/2013   Page: 3 of 6


opposing the State’s motion. The state superior court held a hearing on Miller’s

petition on March 24, 2010.

      The day before his scheduled hearing, authorities transferred Miller from

Rogers State Prison to the Gwinnett County Detention Center so he could attend

his hearing.   When Miller arrived at the detention center, the staff took his

property, searched and inventoried it, and placed it in the inmate storage unit in

accordance with the center’s written policy. The staff collected legal documents

that Miller had brought for his hearing and placed them into storage as part of that

process. The staff did not return Miller’s legal documents until after his hearing,

despite his repeated requests to have the materials returned.

      At the beginning of the next day’s hearing, Miller told the superior court that

his legal materials had been taken from him the day before and were never

returned. The court offered to stay the proceeding if Miller did not think he could

proceed without those materials; however, Miller declined the offer and replied, “I

would prefer to just go forward . . . and present what I have from my knowledge of

the case.” The hearing then continued and Miller presented his argument to the

court. At the end of the hearing, the court denied Miller’s habeas petition from the

bench. It later explained that he had not met his burden because he “produced no

evidence in support of his contentions.”

                                           II.


                                           3
              Case: 13-12084    Date Filed: 12/17/2013   Page: 4 of 6


      We review de novo a district court order granting summary judgment.

Wilson v. Blankenship, 163 F.3d 1284, 1288 (11th Cir. 1998). Summary judgment

is appropriate when the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(a). We view all evidence and reasonable factual inferences in the light

most favorable to the nonmoving party. Rioux v. City of Atlanta, 520 F.3d 1269,

1274 (11th Cir. 2008). Although we construe pro se complaints liberally, a pro se

litigant cannot sidestep his burden of putting forward evidence to establish the

existence of a genuine issue of material fact in order to avoid summary judgment.

See Brown v. Crawford, 906 F.2d 667, 670 (11th Cir. 1990).

      The Constitution guarantees prisoners the right of access to the courts.

Bounds v. Smith, 430 U.S. 817, 821, 97 S. Ct. 1491, 1494 (1977). That right

entitles an inmate to “a reasonably adequate opportunity to present claimed

violations of fundamental constitutional rights to the courts.” Lewis v. Casey, 518
U.S. 343, 351, 116 S. Ct. 2174, 2180 (1996) (quotation marks omitted). However,

“in order to assert a claim arising from the denial of meaningful access to the

courts, an inmate must first establish an actual injury.” Barbour v. Haley, 471 F.3d
1222, 1225 (11th Cir. 2006).      An inmate may establish an actual injury by

demonstrating that officials have frustrated or impeded his efforts to pursue a

nonfrivolous claim. Id. Examples of actual injuries include consequences such as


                                         4
                Case: 13-12084        Date Filed: 12/17/2013       Page: 5 of 6


“missing filing deadlines or being prevented from presenting claims.” Wilson, 163
F.3d at 1290 n.10.

       In this case, the district court’s grant of summary judgment was proper

because Miller failed to establish an actual injury. Before his hearing, Miller

successfully filed his state habeas petition, supplemental pleadings, discovery

requests, and an objection to the State’s motion to dismiss his petition. The

superior court acknowledged at Miller’s hearing that it had reviewed all of those

documents as well as Miller’s trial transcript. Miller also conceded at his hearing

that he could present his arguments without his confiscated legal papers after the

superior court offered to reschedule the hearing. He never suggested that he could

not make a complete argument without his legal papers, and he never referenced

the content of those papers during his argument at the hearing. The superior court

ultimately denied his petition after concluding that Miller had “produced no

evidence in support of his contentions.” None of his confiscated legal papers

included evidence supporting his claim of entitlement to habeas relief,3 and

therefore having them at the hearing would not have changed the outcome of the

hearing. Accordingly, Miller cannot show an actual injury. See Wilson, 163 F.3d

at 1290 n.10; see also Chandler v. Baird, 926 F.2d 1057, 1063 (11th Cir. 1991).
       3
         Miller’s documents included (1) discovery motions he had previously submitted to the
court, which the superior court stated it had reviewed; (2) a letter he had written to District
Attorney Daniel Porter alleging that a deputy sheriff had threatened him with a taser gun, which
allegedly resulted in an investigation; and (3) evidence that he had tried to file criminal charges
and other lawsuits against sheriff’s deputies.
                                                5
              Case: 13-12084     Date Filed: 12/17/2013   Page: 6 of 6


      Because the district court properly concluded that Miller had failed to

establish an actual injury that would give rise to a claim for denial of access to the

courts, Sheriff Conway was correctly entitled to summary judgment in his

individual and official capacity on Miller’s § 1983 claim.

      AFFIRMED.




                                          6